Citation Nr: 1115592	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-09 368	)	DATE
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a dental disability, claimed as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for posttraumatic stress disorder.  

3.  Entitlement to service connection for bipolar disorder.  

4.  Entitlement to service connection for a left ear hearing loss disability.  

5.  Entitlement to service connection for a bilateral hip disability.  

6.  Entitlement to service connection for a low back disability.  

7.  Entitlement to service connection for a left knee disability.  

8.  Entitlement to service connection for arthritis.  

9.  Entitlement to service connection for bilateral fallen arches.  

10.  Entitlement to service connection for a left leg disability.  

11.  Entitlement to service connection for bilateral carpal tunnel syndrome.  
REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD
Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1975 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In accordance with the Veteran's request, he was scheduled for a hearing before a traveling Veterans Law Judge in September 2010, however, he failed to appear for the hearing for the reason because he was incarcerated and arrangements could not be made for his appearance.  While the Veteran indicated in an August 2010 statement that his representative should attend the hearing or that his hearing should be rescheduled, the Veteran's representative subsequently indicated in an August 2010 statement that the hearing scheduled for September 2010 and any rescheduled hearing should be canceled.  

The claims of service connection for bipolar disorder, a left ear hearing loss disability, a low back disability, and a left knee disability are REMANDED to the RO via the Appeals Management Center in Washington, DC.





FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran's teeth loss, first observed after service is related to disease or trauma, including Agent Orange exposure; and the noncompensable dental condition does not meet the requirements for service connection for the purpose of receiving VA outpatient dental treatment.  

2.  The Veteran did not serve in combat and there is no evidence that any alleged in-service stressor is related to fear of hostile military action or terrorist activity.  

3.  There is no competent and credible evidence that the Veteran currently has a diagnosis of posttraumatic stress disorder.

4.  There is no competent and credible evidence that the Veteran currently has a diagnosis of a bilateral hip disability.  

5.  Arthritis was not affirmatively shown to have had onset during service; and there is no competent medical evidence that arthritis, first diagnosed after service in relation to the left acromioclavicular joint, is related to a disease, an injury, or an event of service origin.  

6.  Bilateral fallen arches was not affirmatively shown to have had onset during service; and there is no competent medical evidence that bilateral fallen arches, first diagnosed after service, is related to a disease, an injury, or an event of service origin.

7.  There is no competent and credible evidence that the Veteran currently has a diagnosis of a left leg disability. 




8.  Bilateral carpal tunnel syndrome was not affirmatively shown to have had onset during service; and there is no competent medical evidence that bilateral carpal tunnel syndrome, first diagnosed after service, is related to a disease, an injury, or an event of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability, claimed as secondary to exposure to Agent Orange, for purposes of compensation and for purposes of VA outpatient dental treatment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).  

2.  Posttraumatic stress disorder is not due to injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

3.  A bilateral hip is not due to injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Arthritis is not due to injury or disease that was incurred in or aggravated by service; and arthritis as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

5.  Bilateral fallen arches are not due to injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

6.  A left leg disability is not due to injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

7.  Bilateral carpal tunnel syndrome is not due to injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).






The RO provided pre-adjudication VCAA notice by letters, dated in January 2006, March 2006, and June 2006.  The Veteran was notified of the type of evidence to substantiate the claims for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  In the March 2006 notice, the RO requested the Veteran to furnish specific details involving stressful events leading to posttraumatic stress disorder.  In the letters, the Veteran was also notified of the provisions for the effective date of a claim and for the degree of disability assignable for the claim.

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre- adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service treatment records, VA records, and records of treatment from the Texas Department of Criminal Justice, as requested by the Veteran.  He has not identified any other pertinent evidence for the RO to obtain on his behalf.




VA has not conducted medical inquiry in the form of a VA examination in an effort to substantiate the claims of service connection, but further development in this respect is not required for the following reasons.  There is no record of a dental disability, posttraumatic stress disorder, arthritis, fallen arches, a left leg condition, or carpal tunnel syndrome, or complaints relative thereto during service.  Additionally, there is no competent evidence of persistent or recurrent symptoms relative to these disabilities from the time of service until more than 25 years later.  In fact, there is no evidence of any symptoms or diagnosis of posttraumatic stress disorder since service, and despite a single mention of hip pain in service, there is no evidence of any symptoms or diagnosis of a hip disability since service.  As the evidence of record does not indicate that a dental disability, posttraumatic stress disorder, a bilateral hip disability, arthritis, fallen arches, a left leg condition, and bilateral carpal tunnel syndrome may be associated with service, a medical examination or medical opinion is not required for the claims under 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137 ; 38 C.F.R. §§ 3.307, 3.309.


For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a Veteran engaged in combat with the enemy or the stressor is related to fear of hostile military or terrorist activity and the claimed stressor is related to thereto, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the claimed disabilities were the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.  


Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

Dental Disability

The Veteran claims that he has a dental disability due to exposure to Agent Orange.  In a statement received in April 2007, he indicated that Agent Orange was used to defoliate swamps at Ft. Polk, Louisiana, where he was stationed.  



In a November 2005 statement, he noted that he was sprayed with Agent Orange and lost all of his teeth due to a lack of antibodies to fight the problem, and in February 2006 he stated that his teeth were falling out.  The Veteran essentially is asserting that service connection should be established for dental trauma incurred in service.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Board will address the claim both for the purpose of disability compensation and for the purpose of outpatient dental treatment.

The Veteran served on active duty in the Army from January 1975 to March 1976.  The service treatment records, which include dental records, contain no notations of any dental trauma.  The records show that the Veteran apparently was seen in January 1975 for an examination, but there were no findings recorded.  In February 1976, just prior to discharge, the Veteran was seen again with a complaint of teeth discomfort.  There were no teeth missing at that time, and the Veteran received treatment for carious teeth.  Bitewing X-rays of the teeth were taken in conjunction with his treatment.  On a statement of medical condition in March 1976, at the time of his discharge, there was no change in his medical condition in relation to his teeth since his February 1976 evaluation.  

After service, private and VA records do not indicate any complaint, finding, diagnosis, or treatment of a dental condition until many years later.  Records from the Texas Department of Criminal Justice in August 2007 note that the Veteran was seen with a desire for a dental plan.  On evaluation the gingival condition was marked by inflammation and recession.  As for bone loss, it was described as moderate, severe, and generalized.  The Veteran was missing all upper teeth, as well as teeth 17, 18, 19, 23, 24, 25, 26, 30, 31, and 32.  In the assessment, it was noted that the Veteran needed his remaining teeth extracted, and then he would require upper and lower dentures.  





Disability Compensation

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  For Class I service-connected dental conditions for which disability compensation may be provided, the types of dental conditions covered are loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913; 38 C.F.R. § 17.161(a).

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

In this case, the records do not show any missing teeth during service, and the Veteran has not claimed any teeth were lost during service.  However, the Veteran has asserted that his current missing teeth were due to Agent Orange exposure in service.  Disability compensation may be paid to loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma.  Here, the Veteran currently has numerous missing teeth with varying degrees of bone loss, as noted in August 2007, but the underlying reason for the bone loss was not reported.  There is no objective evidence that he lost any of his teeth, or currently has a dental or oral condition, due to Agent Orange exposure, assuming that such exposure may be considered "trauma."  

Without addressing the issue of whether the Veteran was even exposed to Agent Orange, as claimed, teeth loss is not a condition included in the enumerated list of diseases subject to presumptive service connection due to exposure to herbicides, including Agent Orange.  38 C.F.R. § 3.309(e).  




And there is no positive association between exposure to herbicides and any condition for which the Secretary of Veteran's Affairs (Secretary) has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).  

The Veteran is competent to describe missing teeth, which are within the realm of personal knowledge, that is, that which are perceived through the senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

Lay testimony is competent only so long as it is within the knowledge and personal observations of the witness or is a condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe missing teeth, the etiology for missing teeth is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, the Veteran as a lay person is competent to identify a simple medical condition, to relate a contemporaneous medical diagnosis, or to relate symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

The presence or diagnosis of a dental disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, therefore a dental disability is not a simple medical condition that the Veteran is competent to identify.  And no factual foundation has been made to establish that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis of a dental disability.  Therefore, his assertion that he has a dental disability is excluded as evidence, that is, the assertion is not to be considered as competent evidence of the presence or diagnosis of dental disability since service or currently.  

And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms which support a later diagnosis by a medical professional, periodontal, gum, inflammation, first documented in 2007,   was not related in any way to an injury, disease, or event in service.  

To extent the Veteran relates his dental disability to service, as the Veteran is not competent to assert that he has a dental disability and as a dental disability is not a simple medical condition, any inference, that is, opinion based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether his claimed disability is related to service.





Where, as here, there is a question of a diagnosis, which is not capable of lay observation by caselaw, and the claimed disability is not a simple medication condition, competent medical evidence is required to support the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 
38 C.F.R. § 3.159.

As the criteria for compensable service-connected dental condition under 38 C.F.R. § 4.150 have not been met (and there is no evidence that the Veteran suffers from any other disability listed under 38 C.F.R. § 4.150), there is no factual or legal basis to establish a compensable service-connected dental condition under Class I.  38 C.F.R. § 17.161(a).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental condition for compensation purposes, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Outpatient Dental Treatment

A Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

VA outpatient dental treatment is granted to those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  



There is no time limitation for making application for such treatment.  The significance of establishing service connection for a dental condition, based on service trauma, is that a veteran will be eligible to receive perpetual VA dental care for the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

The Veteran contends that he experienced dental trauma in service, for which service connection is warranted.  He maintains that the dental trauma consisted of the exposure to Agent Orange at Ft. Polk.  It is noted that the term "service trauma" does not include the intended effects of treatment provided during the Veterans military service, including tooth extraction.  See VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997).  


In this case, there is no objective evidence in the service treatment or dental records that he lost any of his teeth, or currently has a dental or oral condition, due to Agent Orange exposure.  As previously addressed, teeth loss is not a condition included in the enumerated list of diseases subject to presumptive service connection due to exposure to herbicides, including Agent Orange (38 C.F.R. § 3.309(e)), and there is no positive association between exposure to herbicides and any condition for which the Secretary of Veteran's Affairs (Secretary) has not specifically determined that a presumption of service connection is warranted.  Moreover, as previously discussed, the Veteran has not furnished any medical evidence to show a relationship between his teeth loss and any exposure to Agent Orange, and his statements are not competent evidence to substantiate the claim that his dental condition including missing teeth are related to exposure to Agent Orange, assuming that he was in fact exposed as he claims.  Thus, the Veteran is not eligible for Class II(a) dental treatment. 38 C.F.R. § 17.161(c).

Further, the evidence does not demonstrate that the Veteran can avail himself of any of the following categories by which VA dental treatment can be provided.  Class II(b) and Class II(c) require that the claimant be a prisoner of war, a status not accruing to the Veteran.  See 38 C.F.R. § 17.161(d), (e).  


Class IIR (Retroactive) eligibility requires that a prior application for VA dental treatment have been made (i.e., made within one year of April 5, 1983) and such treatment provided.  See 38 C.F.R. § 17.161(f).  Review of the record does not show that the Veteran had sought and received VA dental treatment prior to the current claim.  There is no evidence demonstrating that the Veteran has a dental condition that impairs or aggravates a service-connected disability (Class III).  See 38 C.F.R. § 17.161(g).  While the Board is remanding to the RO several service connection issues, none of which would affected the current dental loss.  

The Veteran has no service-connected disabilities rated 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV), or is there evidence that he is a Chapter 31 vocational rehabilitation trainee (Class V) under 38 C.F.R. § 17.161(h), (i).  And there is no evidence to show that he is receiving, or is scheduled to receive, VA care and treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 C.F.R. § 17.161(j).  Further, the Veteran's discharge from active service took place before September 30, 1981, so that he would not be eligible for possible treatment for the one-time correction of a service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(b)(1)(i).

Thus, the Board finds that the preponderance of the evidence is against the claim of service connection for VA outpatient dental treatment, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Posttraumatic Stress Disorder

The Veteran claims that he has posttraumatic stress disorder related to his experiences during service.  His alleged stressors in service include the stresses of training and abuse from a drill instructor.  In various private medical records, he reported that he was a Ranger who served in Vietnam.  





The Veteran served on active duty in the Army from January 1975 to March 1976.  His tour of duty did not include service outside of the United States, and there is no service personnel evidence such as awards or citations to indicate that he engaged in combat at any time or that he was subjected to the threat of hostile military action or terrorist activity.  His military occupational specialty was a light weapons infantryman.  

The service treatment records contain no complaint, finding, treatment, or diagnosis of a psychiatric disorder, including posttraumatic stress disorder.  On both the enlistment examination in December 1974 and the separation examination in February 1976, the psychiatric examinations were normal, although the Veteran indicated on a December 1974 report of medical history that he had had "nervous trouble."  In March 1976, the Veteran indicated that there had been no change in his medical condition in relation to his mental status since his February 1976 examination.  He was discharged from service in March 1976.

On the basis of the service treatment records, posttraumatic stress disorder was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. § 3.303(a) is not established.

After service, private records and VA reports show that the Veteran was not diagnosed with or treated for a mental disorder until many years after his military separation in March 1976.  VA records show that in June 2001 the Veteran sought treatment for symptoms of posttraumatic stress disorder, depression, and alcohol abuse or dependence.  He reported that he was a Ranger in Vietnam for 18 weeks in 1975, and he reported having nightmares about a mutilated body.  It was noted that he had had a difficult time discussing anything related to his Vietnam experience.  The Veteran reported that he drank heavily and did so to help him avoid thoughts of Vietnam.  Upon a return visit the next week, the Veteran related having nightmares and feeling anxious, which was related to a fall during a helicopter flight in 1975.  A diagnosis of posttraumatic stress disorder was not made. 



Private records show that beginning in August 2001 there were complaints and diagnoses of depression and anxiety.  Additional medical records received from the Texas Department of Criminal Justice show that from 2005 the Veteran was diagnosed with bipolar disorder. 

Based on the foregoing post-service evidence, while there have been other mental disorders diagnosed, there is no evidence that the Veteran has been diagnosed with posttraumatic stress disorder.  By regulation, the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

As the record now stands, there is no satisfactory proof that the Veteran has a current diagnosis of posttraumatic stress disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  In the absence of proof of present disability, there is no valid claim of service connection for posttraumatic stress disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for the Veteran's statement that he has posttraumatic stress disorder, attributable to service, to the extent that the statement is offered as evidence of the disorder, posttraumatic stress disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis, and the determination as to the presence of posttraumatic stress disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).




Where, as here, there is a question of medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through specialized education, training, or experience to offer an opinion on a medical diagnosis.  For this reason, the Board rejects the Veteran's statement as competent evidence that he has posttraumatic stress disorder.

Also, under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As previously explained, by regulation the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f).  For this reason, posttraumatic stress disorder is not a simple medical condition that a lay person is competent to identify, and the Board rejects the statements of the Veteran that he has posttraumatic stress disorder because it is not a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In the absence of competent and credible evidence of a current diagnosis of posttraumatic stress disorder, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Hip Disability

The Veteran claims that service connection for a bilateral hip disability is warranted, and in a statement received in April 2007 he appears to attribute a hip disability to a fall from a helicopter at about 25 feet.  


The Veteran served on active duty in the Army from January 1975 to March 1976.  The service treatment records contain no complaint, finding, treatment, or diagnosis of a hip disability, except on one occasion.  In July 1975, the Veteran was seen with a complaint of hip pain for 8 hours.  The Veteran had been seen two days prior to that with complaints of knee and low back pain from a 30 foot fall from a helicopter.  There was no mention of hip problems at that time.  At the time of a separation physical examination in February 1976, the Veteran was evaluated as normal.  On a statement of medical condition in March 1976, at the time of his discharge, there was no change in his medical condition in relation to his hips since his February 1976 examination.  

After service, private and VA records do not indicate any complaint, finding, diagnosis, or treatment pertaining to the hips.  

As the record now stands, there is no satisfactory proof that the Veteran has a current diagnosis of a bilateral hip disability.  In the absence of proof of present disability, there is no valid claim of service connection for a bilateral hip disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the Veteran's statements to the effect that he has the claimed condition, although he is competent to describe such symptoms as pain and discomfort that may or may not be associated with the claimed condition, the condition is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a bilateral hip disability therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).


Also, under certain circumstances, lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of a bilateral hip disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, a bilateral hip disability is not a simple medical condition that the Veteran is competent to identify. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.

Where, as here, there is a question of the presence or a diagnosis of a bilateral hip disability, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a bilateral hip disability since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to the claim.

As for the Veteran describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no such evidence from any health-care provider since service has been presented.  

As noted, although the Veteran is not competent to declare that he has a bilateral hip disability for the purpose of VA disability compensation, he is competent to describe the symptoms of such condition such as pain and discomfort.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Lay testimony is competent with regard to symptoms of an injury or illness, but not that the veteran had a particular injury or illness.).  However, in this case there is no explanation from the Veteran in regard to any current hip symptoms.  

Without evidence of current disability, the Board does not reach the question of causation, that is, a link or nexus between the documented complaint of hip pain in service and a current disability, because there is no evidence of a current bilateral hip disability.

As there is no favorable competent evidence of a current bilateral hip disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Arthritis

In a statement in April 2007, the Veteran stated that his claim for service connection for arthritis is supported by service treatment records that document a fall from a helicopter at about 25 feet.  He does not specify where he has arthritis.  It is noted, however, that arthritis of the left knee is addressed in connection with the claim of service connection for a left knee disability.  He also does not maintain that he has had symptoms continuously since service or that arthritis has been chronic since service.

The service treatment records contain no complaint, finding, treatment, or diagnosis of arthritis.  The Veteran was evaluated as normal at the time of an enlistment physical examination in December 1974 and at the time of a separation physical examination in February 1976.  On a statement of medical condition in March 1976, at the time of his discharge, there was no change in his medical condition in relation to any arthritis since his February 1976 examination.  

On the basis of the service treatment records alone, arthritis was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established.

After service, private and VA records do not indicate any complaint, finding, diagnosis, or treatment relative to arthritis until many years later.  


Private records show that in March 2004, the Veteran was seen by R.W., M.D., with a history of left upper extremity pain and dysfunction since November 2003, when he fell out of the top bunk and held on with his left hand, injuring his left shoulder.  He reported constant pain since that time.  He underwent a nerve conduction study and electromyography, which showed no evidence of entrapment neuropathy or radiculopathy in the bilateral upper extremities; the left shoulder pain was not neurologic in origin.  Records from the Texas Department of Criminal Justice indicate in February 2007 complaints of chronic left shoulder pain.  X-rays of the left shoulder in May 2007 showed early degenerative change of the acromioclavicular joint.  Other than arthritis in the left knee, which is addressed in a separate claim, the medical records do not show any diagnosis of arthritis other than that involving the left shoulder.  Generalized osteoarthritis appears in a problem list from the records of the Texas Department of Criminal Justice, but this problem was noted as being first observed in October 2002, when the Veteran was seen for left knee complaints.  There were no other records in October 2002 or since that clinically demonstrated osteoarthritis.  

As there is no competent evidence during service or since service that arthritis was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, arthritis of the left shoulder was first documented in 2007, beyond the one-year presumptive period for manifestation of arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), there is no competent evidence that links any current arthritis to an injury or disease or event in service.  In his report, Dr. W related the Veteran's left upper extremity dysfunction, where degenerative change was subsequently confirmed by X-ray, to November 2003 and an injury at that time.  



Although the Veteran is competent to describe symptoms of an illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), arthritis is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Also, under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) However, arthritis is not a simple medical condition, because it cannot be perceived through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  Rather, its presence is confirmed by X-rays.  For this reason, the Board determines that arthritis is not a simple medical condition that a lay person is competent to identify.

To extent the Veteran offers an opinion that he suffered an injury during service which later resulted in arthritis, as the Veteran is not competent to assert that he has arthritis and as arthritis is not a simple medical condition, any inference, that is, an opinion based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether his claimed disability is related to service.  To this extent, any statement of the Veteran to this effect is excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim.




And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms, which support a later diagnosis by a medical professional, Jandreau at 1377, there is no evidence from any health-care provider that attributes any current arthritis to an injury, disease, or event during the Veteran's service.  

In sum, considering all the evidence, including the lay and medical evidence, there is not an affirmative onset during service of arthritis, there is not continuity of symptomatology under 38 C.F.R. § 3.303(b), and there is not service connection based on a post-service initial diagnosis under 38 C.F.R. § 3.303(d).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Fallen Arches

In a statement in April 2007, the Veteran stated that his fallen arches are attributable to the improper footwear issued to him and the demand to run eight or more miles a day in service.  

The service treatment records contain no complaint, finding, treatment, or diagnosis of fallen arches or flat feet.  The Veteran was seen for toe complaints in August 1975, after kicking a foot locker, and there was a diagnosis of contusion, and X-rays were negative.  A follow-up X-ray of the right foot in October 1975 showed a small avulsion fracture off the distal aspect of the first proximal phalanx medially; otherwise, the foot appeared normal.  The Veteran's feet were evaluated as normal at the time of an enlistment physical examination in December 1974 and at the time of a separation physical examination in February 1976. 

On a statement of medical condition in March 1976, at the time of his discharge, there was no change in his medical condition in relation to his feet, except for his notation of a chipped bone in the right first toe, since his February 1976 examination.  

On the basis of the service treatment records alone, fallen arches were not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established.

After service, private and VA records do not indicate any complaint, finding, diagnosis, or treatment of fallen arches or flat feet, until many years later.  Records from the Texas Department of Criminal Justice indicate that in July 2004 the Veteran requested new arch supports, as his were worn.  In August 2004, he complained of foot pain due to flat feet.  On examination, he was slightly flat-footed.  Later in August 2004, he reported that his bilateral foot pain due to plantar fasciitis had improved with arch supports.  

Fallen arches or flat feet are a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Although the Veteran is competent to declare that he has flat feet, his statements meet the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).






But as the service treatment records lack the documentation of the combination of manifestations sufficient to establish chronicity during service as there was not a single record of fallen arches in service, chronicity in service is not adequately supported by the service treatment records.  

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 

Although the Veteran is competent to describe fallen arches, competency differs from credibility and weight of the evidence.  Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholoson, 19 Vet. App. 362, 369 (2005).  

In determining whether the Veteran's statements are credible, the Board may consider inconsistencies with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).   

As the Veteran's statements must be considered, the Board finds that the statements are not credible for the following reasons:  1) the service treatment records, including the reports of entrance and separation examination and the remainder of the service treatment records contain no complaint, finding, history, treatment, or diagnosis of flat feet even though on several occasions the feet were examined, including by X-ray, and except for an unrelated finding to fallen arches, the feet were normal; and 2) after service, there is no complaint or finding of fallen arches from 1975 to 2004, which interrupts continuity of symptomatology, which weighs against the claim.  


Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  But the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

As the Veteran's statements of continuity are inconsistent with other evidence of record, namely, the service treatment records, and in balancing the Veteran's statements against the Veteran's entire medical history, including a lengthy period of absence of complaints, the evidence against a finding of continuity outweighs the Veteran's statements.  The Board is not holding that corroboration by medical evidence is required, but the Board is permitted to weigh the absence of medical evidence against the lay evidence of record.  Buchanan at 1336 (absence of medical documentation may go to the credibility and weight of veteran's testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). 

For these reasons, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

In the absence of continuity of symptomatology, service connection based on initially documented after service may be established under 38 C.F.R. § 3.303(d).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms, which support a later diagnosis by a medical professional, Jandreau at 1377, there is no evidence from any health-care provider that attributes fallen arches to an injury, disease, or event during the Veteran's service.    





Although the Veteran is competent to describe fallen arches, to extent the Veteran offers an opinion that his ill-fitted boots and running in service caused fallen arches, the cause of fallen arches cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno at 469. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of fallen arches.  As the Veteran's lay opinion on causation is not competent evidence, the Veteran's opinion is not admissible as evidence. 

In the absence of credible evidence of continuity of symptomatology or competent medical evidence, suggesting a nexus between fallen arches and an injury, disease, or event in service, but is too equivocal or lacking specificity to support a decision on the merits, there is no indication of a possible association between fallen  arches and service, and further development of the claim by affording the Veteran a examination or by obtaining a VA medical opinion on the question of direct service connection under the duty to assist is not required.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, considering all the evidence, including the lay and medical evidence, there is not an affirmative onset during service of fallen arches, , there is not continuity of symptomatology under 38 C.F.R. § 3.303(b), and there is not service connection based on a post-service initial diagnosis under 38 C.F.R. § 3.303(d).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).






Left Leg Disability

In a statement in April 2007, the Veteran attributes a left leg disability to a fall from a helicopter at about 25 feet.  He stated that his leg never healed from the injury.  He is not specific as to the nature of his leg disability.  The Veteran's left knee disability is addressed in a separate claim.  

The service treatment records contain no complaint, finding, treatment, or diagnosis of a left leg disability.  The Veteran was evaluated as normal at the time of an enlistment physical examination in December 1974 and at the time of a separation physical examination in February 1976.  On a statement of medical condition in March 1976, at the time of his discharge, there was no change in his medical condition in relation to his left leg since his February 1976 examination.  

On the basis of the service treatment records alone, a left leg disability was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established.

After service, private records show that in October 2001 the Veteran was seen for complaints of left leg numbness.  There was no diagnosis of a leg disability.  Records from the Texas Department of Criminal Justice indicate in October 2006 that the Veteran complained of leg and Achilles tendon pain (the record did not specify whether the left or right leg was affected).  The Veteran stated that he was having pain due to a shorter leg.  In December 2006, a right leg length discrepancy was noted as the result of a history of a right Achilles tendon rupture.  In March 2007, the Veteran complained of limb length discrepancy and left knee instability.  In May 2007, the Veteran was referred for an orthotic evaluation relative to his left knee, left ankle, and left lower extremity.  Due to left knee and ankle instability and pain with gait, he was referred to the orthotist for a knee brace.  




On the basis of the service treatment records, a left leg disability was not affirmatively shown during service and service connection is not established under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).

The Veteran is however competent to describe left leg symptoms.  As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a left leg disability as no left leg abnormality was shown, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim.

Although the Veteran is competent to describe symptoms, a physical disability manifested by leg pain is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  Savage at 498.

Also, under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.

A diagnosis of a permanent left leg disability is not a simple medical condition that a lay person is competent to identify as a lay person cannot perceive the underlying pathology through the senses.  And no factual foundation has been made to establish that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore the Veteran's statements are excluded as evidence, that is, the statements are not to be considered as competent evidence of a current diagnosis of a left leg disability.

Whereas here, the determinative question involves a medical diagnose, not capable of lay observation or the claimed disability is not a simple medical condition, as here, competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.

As there is no competent evidence of a permanent and current left leg disability since service, there can be no valid claim for service connection absent proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no competent evidence of a permanent and current left leg disability, the Board need not reach the question of credibility, that is, a factual determination going to the probative value of the competent evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker at 74.

In the absence of competent evidence of a permanent and current left leg disability since service, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Bilateral Carpal Tunnel Syndrome

In a statement in April 2007, the Veteran stated that he has had surgery on both hands, which he attributes to activities such as repelling and climbing into a helicopter during service.  

The service treatment records contain no complaint, finding, treatment, or diagnosis of carpal tunnel syndrome.  The Veteran was seen for a right hand sprain in February 1975, as the result of his hand getting kicked, and he was placed on a temporary physical profile with regard to the hand.  Otherwise, the Veteran's upper extremities were evaluated as normal at the time of an enlistment physical examination in December 1974 and at the time of a separation physical examination in February 1976.  

On a statement of medical condition in March 1976, at the time of his discharge, there was no change in his medical condition in relation to his upper extremities since his February 1976 examination.  

On the basis of the service treatment records alone, a bilateral carpal tunnel syndrome was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established.

After service, private and VA records do not indicate any complaint, finding, diagnosis, or treatment of bilateral carpal tunnel syndrome until many years after service.  In a March 2004 private nerve conduction study and electromyography (NCS/EMG) report of R.W., M.D., the Veteran was noted as having left hand numbness and tingling.  The results of a NCS/EMG of the upper extremities showed moderate right and left sensory and motor carpal tunnel syndrome.  

Records from the Texas Department of Criminal Justice indicate in August 2004 and October 2005 that the Veteran was diagnosed with bilateral carpal tunnel syndrome.  He underwent carpal tunnel release of the left in November 2005 and carpal tunnel release of the right in July 2006.  Thereafter, in April 2007 there was a diagnosis of residual carpal tunnel syndrome.  

As there is no competent evidence during service or since service that bilateral carpal tunnel syndrome was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  In fact, in his original claim in November 2005 the Veteran reported that his left hand carpal tunnel syndrome began in 1979 and his right carpal tunnel syndrome began in 1985.  

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), there is no competent evidence that links the current bilateral carpal tunnel syndrome to an injury or disease or event in service.  

Although the Veteran is competent to describe symptoms, carpal tunnel syndrome is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage at 498 (1997); Barr a 303.  

Also, under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau at 1377.  However, carpal tunnel syndrome is not a simple medical condition, because it cannot be perceived through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  Rather, its presence is confirmed through nerve conduction studies, as documented in this case.  For this reason, the Board determines that carpal tunnel syndrome is not a simple medical condition that a lay person is competent to identify.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and a claimed disability is not a simple medication condition, the Veteran is not competent to state that he suffered an injury during service which later resulted in carpal tunnel syndrome.  To this extent, the Veteran statements to this effect are excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim.

And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms, which support a later diagnosis by a medical professional, Jandreau at 1377, there is no evidence from any health-care provider that attributes the bilateral carpal tunnel syndrome to an injury, disease, or event during the Veteran's service.  For this reason, the evidence has no probative value, that is, statements of the Veteran do not tend to prove material issues of fact pertaining to the onset of bilateral carpal tunnel syndrome during service.

In sum, considering all the evidence, including the lay and medical evidence, there is not an affirmative onset during service of carpal tunnel syndrome, there is not continuity of symptomatology under 38 C.F.R. § 3.303(b), and there is not service connection based on a post-service initial diagnosis under 38 C.F.R. § 3.303(d).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a dental disability, claimed as secondary to exposure to Agent Orange, is denied.  

Service connection for posttraumatic stress disorder is denied. 

Service connection for a bilateral hip disability is denied.  

Service connection for arthritis is denied.  

Service connection for bilateral fallen arches is denied. 

Service connection for a left leg disability is denied.  

Service connection for bilateral carpal tunnel syndrome is denied.  


REMAND

As for the remaining claims of service connection for bipolar disorder, a left ear hearing loss disability, a low back disability, and a left knee disability, additional development is needed because the evidence of record is insufficient to decide the claims.  

The Veteran has not been afforded VA examinations in connection with his claims, and VA medical examinations and medical opinions are deemed necessary under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current bipolar disorder had onset during the Veteran's period of service from January 1975 to March 1976.  

Also, the examiner is asked to consider the significant facts of the case.  The service treatment records do not show any complaint or findings of a mental disorder.  After service, private medical reports show complaints of depression and anxiety in August 2001 with a diagnosis of chronic depression and anxiety made in September 2001.  VA records indicate in June 2001 that the Veteran reported feeling anxious and having nightmares related to a fall during a helicopter flight in 1975, and that in February 2002 there was a diagnosis of history of depression and anxiety.  Records from the Texas Department of Criminal Justice show that from June 2005 the Veteran was diagnosed with bipolar disorder and that subsequently the Veteran desired that the diagnosis be deleted.   In July 2007 and August 2007, there was no Axis I diagnosis with the Veteran to continue with monthly monitoring.  




If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify if actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review.  

2.  Afford the Veteran a VA audiological examination to clarify whether the Veteran has a sensorineural type hearing loss in the left ear, according to the standards of 38 C.F.R. § 3.385. 

If there is a sensorineural type of hearing loss in the left ear, the examiner is asked to furnish an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current left ear sensorineural hearing loss is consistent with a history of claimed noise exposure from aircraft and weapons during the Veteran's period of service from January 1975 to March 1976.  

The examiner is asked to consider that the Veteran is competent to describe symptoms of impaired hearing loss in service even though hearing loss was not specifically identified or documented in service.  




If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify if actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review.  

3.  Afford the Veteran a VA orthopedic examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current low back disability or left knee disability or both had onset during the Veteran's period of service from January 1975 to March 1976.  

The VA examiner is asked to consider the significant facts of the case.  The Veteran asserts that his current low back and left knee disabilities began with a fall from a helicopter in 1975.  The service treatment records show that the Veteran complained of falling and hurting his left knee in January 1975.  In May 1975, he complained of left knee pain, and X-rays of the knee were normal at that time.  He was seen in July 1975 with complaints of "right" knee pain and low back pain secondary to a fall from a helicopter; the assessment was muscle strain. 



On a February 1976 physical examination, prior to discharge in March 1976, the lower extremities were normal.  After service, records from a chiropractor indicate that there was facet arthrosis at L4-5 and L5-S1 on lumbar spine X-rays in August 2001, and that the Veteran was treated for mid-back pain from injuries sustained in an October 2001 motor vehicle accident.  Records from the Texas Department of Criminal Justice show in October 2002 a diagnosis of chronic low back pain, which the Veteran reported was the result of a fall; in July 2004 a complaint of a bulging lumbar spine disc with sciatic pain and a report of having fallen out of the top bunk three times; a November 2006 complaint of back pain; complaints of knee pain from October 2002 and a diagnosis of traumatic left knee arthritis in February 2007, followed by findings of left knee instability and pain for which the Veteran received a knee brace.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify if actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be made available to the examiner for review.  








4.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


